Citation Nr: 0407133	
Decision Date: 03/18/04    Archive Date: 03/30/04	

DOCKET NO.  03-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for partial neuropathy of the left peroneal nerve, 
with old fracture residuals with subtalar arthrodesis and 
osteoarthritis of the left ankle.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for residuals of a 
fracture of the middle finger of the right hand.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1959 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the VARO in Detroit, Michigan. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the VCAA.

2.  Manifestations of the veteran's partial neuropathy of the 
left peroneal nerve, with old fracture residuals with 
subtalar arthrodesis and arthritis of the left ankle 
including subjective complaints of stiffness, pain, and 
throbbing of the ankle, no movement of the subtalar joint, 
and X-ray evidence of solid fusion of the subtalar joint with 
mild arthritis of the ankle joint.

3.  Recent examination showed extension of the left ankle to 
5 degrees and flexion to 15 degrees.  Power against 
resistance was moderate, and sensation was normal.  

4.  The left peroneal nerve impacts on motion of the foot, as 
does arthritis.

5.  Any left knee disability in service was acute and 
transitory in nature, and resolved without residual 
disability.  

6.  The veteran does not currently have a left knee 
disability.  

7.  Any current low back disorder is not shown to be related 
to the veteran's active service or to his service-connected 
neuropathy of the left peroneal nerve.  

8.  The veteran has an old avulsion fracture of the right 
middle finger.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for partial neuropathy of the left peroneal 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.124(a), Diagnostic 
Code 8522 (2003).

2.  The veteran does not have a left knee disability that was 
incurred in or aggravated by active service, which may be 
presumed to have been incurred during such service, or which 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).

3.  The veteran does not have a low back disability which was 
incurred in or aggravated by active service, which may be 
presumed to have been incurred therein, or which is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).  

4.  The veteran has right middle finger fracture residuals 
that were sustained during his active service.  38 U.S.C.A. 
§ § 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § § 3.102, 
3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, (2000).  This legislation eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify an appellant and his representative, and enhanced 
VA's duty to assist an appellant in developing information 
and evidence necessary to substantiate a claim. 

On full review of the entire claims folder, the Board finds 
that all required notice and development actions specified in 
the new law have been complied with.  Specifically, the 
veteran was provided with a letter explaining the VCAA in 
March 2001.  He was told that he needed medical or lay 
evidence relating current disabilities to his active service.  
Further, in a January 2002 communication he was again advised 
of the need to submit evidence showing that he had a back 
condition which was secondary to his left ankle disorder.  He 
was specifically informed of what types of evidence would be 
helpful in making a decision.  In February 2002, he was sent 
a similar letter, this time addressing the back and the left 
knee and another letter addressing the right middle finger 
fracture.  Examinations pertaining to the disabilities at 
issue were provided the veteran in August 2002.  The 
statement of the case accorded the veteran in May 2003 was 
comprehensive in nature.  The Board therefore finds the 
record, considered in its totality, shows that VA has 
informed the veteran of the types of information and evidence 
necessary to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  No further 
development of information within the control of the 
Government is necessary to an equitable disposition of the 
appeal.  The Board sees no areas in which further development 
is needed with regard to the disabilities at issue.  Under 
these circumstances, adjudication of this portion of the 
appeal, without referral to the RO for consideration of the 
claims under the VCAA, poses no prejudice to the veteran.  
See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  



Service Connection for a Left Knee Disability, a Low Back 
Disability, and/or Right Middle Finger Fracture Residuals.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease of injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 
12 Vet. App. 341, 346 (1999).  The United States Court of 
Appeals for the Federal Circuit has confirmed that "a veteran 
seeking disability benefits must establish... the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F. 3d 1322, 1326 
(Fed. Cir. 2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2003).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of a doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Initially, with regard to the left knee, a review of the 
service medical records is without reference to left knee 
complaints or abnormalities.  When the veteran was accorded a 
joints examination by VA in August 2002, it was indicated he 
had no complaints regarding the knees.  Clinical examination 
of the knee was unremarkable, with a notation that passive 
and active ranges of motion were from 0 to 130 degrees.  
X-ray studies of the left knee were normal.  It was the 
examiner's opinion that complaints of disability with regard 
to the left knee were not related to the service-connected 
left ankle disorder.  The examiner noted that there was no 
objective pathology regarding the knee.  

While the veteran himself argues that he has a left knee 
disability, as a layperson, he is not qualified to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board cannot grant service connection when the 
medical evidence neither establishes a current disability, 
nor provides any causal link to symptoms shown in service.  
Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents result in disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, the Board finds that the evidence is against a 
grant of service connection for a left knee disorder.  

With regard to the claim for service connection for a low 
back disorder, in March 2002, a chiropractor indicated that, 
because of the veteran's ankle injury, he had an abnormal 
gait.  The chiropractor stated this resulted in uneven 
biomechanical spinal stress and the stress had led to the 
chronicity of the veteran's low back pain.  

Subsequently, the veteran was accorded a joints examination 
by VA in August 2002.  Clinical examination of the spine 
showed normal lumbar lordosis.  The pelvis was symmetrical.  
There was no spasm or atrophy involving the paravertebral 
muscles.  There was mild tenderness involving the lumbar 
area.  Extension was to 30 degrees with complaint of pain, 
and flexion was to 70 degrees with complaints of pain.  Right 
and left lateroflexion was to 20 degrees each without any 
pain.  Rotation was to 20 degrees without any pain. There was 
no evidence of incoordination, fatigue, or weakness.  X-ray 
studies of the spine showed mild degenerative changes.

The examiner opined that there was "subjective complaint of 
low back pain which is consistent with his [the veteran] 
degenerative changes and age."  The examiner indicated that 
the chiropractor's note of March 2002 had been reviewed and 
it was the examiner's opinion that the veteran's assertion of 
disability involving the low back was not related to his left 
ankle disorder.  The examiner believed that the subjective 
complaints were consistent with degenerative changes of the 
spine.

Initially, the undersigned notes that the veteran as a 
layperson is not himself competent to relate any current low 
back disorder to his active service or to a service-connected 
disability.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(a lay person is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms).  See also 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence "means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions" and "may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.") 

As for the opinion by the chiropractor in March 2002 to the 
effect that, because of the veteran's ankle injury in 
service, he had an abnormal gait and this had resulted in 
uneven biomechanical spinal stress which had led to the 
chronicity of low back pain, a VA physician who examined the 
veteran several months later in August 2002, specifically 
disagreed with that assertion.  The examiner in August 2002 
opined there was no causal connection between any low back 
disability and the service-connected left ankle disorder.  
The examiner indicated that the veteran's complaints of low 
back pain were more consistent with "his degenerative changes 
and age."  There is no other medical opinion of record 
regarding the etiology of any current back disorder.  The VA 
examiner's opinion was premised on a review of the record and 
the Board therefore accords it greater weight than the 
comment by the chiropractor.  Accordingly greater weight is 
given to the VA examiner's opinion.  The Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a low back disorder.  

With regard to the right middle finger fracture residuals, 
the service records show the veteran sustained a compound 
fracture of the third finger of the right hand in 1961.  
There has been little showing of any problems with the 
fracture residuals in the years following service, but an x-
ray study of the finger at a private facility in April 2000 
showed an old avulsion fracture of the finger.  Resolving all 
doubt in the veteran's favor, the undersigned finds that the 
residuals, however minimal, of the old fracture are 
associated with the difficulties the veteran had with the 
finger in service.


Entitlement to a Disability Rating in Excess of 30 Percent 
for a Disability Involving the Left Peroneal Nerve

Disability evaluations are determined by applying the 
provisions of the VA's Schedule for Rating Disabilities 
(Rating Schedule), which represents as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). 

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in the 
favor of the claimant.  38 C.F.R. § 4.3.

In this case, the veteran's left peroneal nerve injury 
residuals are rated under Diagnostic Code 8522, paralysis of 
the superficial peroneal nerve.  Under that code, a maximum 
30 percent evaluation is assigned when there is complete 
paralysis of the nerve, with eversion of the foot weakened.  
Arthritis ratings are not to be combined with peripheral 
nerve paralysis ratings for the same body part, unless the 
injuries affect completely different functions.  38 C.F.R. 
§ 4.55(a).  As this nerve involves motion of the foot, it is 
not available to provide a separate evaluation for arthritis.  
In other words, the symptoms associated with nerve paralysis 
involve the same function as those attributable to arthritis, 
that is, motion restriction.  To assign a separate evaluation 
would violate the rule prohibiting pyramiding.  38 C.F.R. 
§ 4.14 provides that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injury to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
38 C.F.R. § 4.14.  

The Board has considered the possibility of assigning a 
higher rating under other diagnostic criteria.  A higher 
rating cannot be assigned under Diagnostic Code 5284, which 
provides for a maximum 30 percent rating for a severe foot 
injury.  The VA examination accorded the veteran in 
August 2002 showed extension of the left ankle was to 5 
degrees and flexion was to 15 degrees.  Diagnostic Code 5260 
provides a maximum 30 percent evaluation when there is 
limitation of flexion of the leg to 15 degrees.  Diagnostic 
Code 5261 provides a 0 percent evaluation when extension of 
the leg is limited to 5 degrees.

A 40 percent rating could be assigned for ankylosis of the 
ankle, in plantar flexion at more than 40 degrees, or in 
dorsiflexion, at more than 10 percent with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  A 40 percent rating can also 
be assigned for loss of use of the foot, or for amputation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5165.  However, 
medical evidence does not show the presence of a level of 
disability that would be analogous to, or proximate to, any 
applicable criteria for a 40 percent rating.  38 C.F.R. 
§§  4.7, 4.20.  The medical evidence shows that the veteran 
has limited range of motion of the ankle, but there is no 
evidence of ankylosis of the ankle or impairment of 
functioning that would equate to loss of use of the foot.  
None of the medical evidence of record shows the veteran is 
unable to ambulate.  Private medical records indicate that he 
has been seen for ankle complaints, including left foot pain, 
but there is no indication that he has not been able to 
ambulate.  The VA examination accorded the veteran in 
August 2002 showed the left ankle was in neutral position.  
There was no swelling or deformity demonstrated and there was 
no tenderness involved.  No movement was possible of the 
subtalar joint, but active and passive extension of the ankle 
joint showed extension to 5 degrees and flexion to 
15 degrees.

The Board notes that the veteran is receiving the maximum 
schedular evaluation for injury to the left peroneal nerve.  
There is no indication that a higher evaluation is in order 
at this time.


ORDER

Service connection for residuals of a fracture of the right 
middle finger is granted.  To this extent, the appeal is 
allowed.

A disability rating in excess of 30 percent for disability 
involving the left peroneal nerve is denied.

Service connection for a low back disability, including as 
secondary to the service-connected left peroneal disorder is 
denied.

Service connection for a left knee disorder, including as 
secondary to the service-connected left peroneal nerve 
disorder is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



